Citation Nr: 1512116	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a spine disability, claimed as arthritis.
 
2. Entitlement to service connection for a bilateral lower extremity disability,
 claimed as arthritis.

3. Entitlement to an increased initial evaluation for diabetes, currently evaluated as 20 percent disabling.

4.  Entitlement  to an increased rating for coronary artery disease, currently evaluated as 60 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims of entitlement to service connection currently on appeal.

These appeals were remanded for further development in June 2012, October 2013, and May 2014, and now return again before the Board.

 A videoconference hearing was held before the undersigned Veterans Law Judge in April 2012.

The issues of entitlement to an increased initial evaluation for diabetes, entitlement to an increased evaluation for coronary artery disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that any spine condition
was incurred during active service or is causally or etiologically related to any
disease injury or incident during service.

2. The preponderance of the evidence is against a finding that any bilateral lower extremity disability was incurred during active service or is causally or etiologically related to any disease injury or incident during service.


CONCLUSIONS OF LAW

1. A spine condition was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S..CA §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 C F R §§ 3.303, 3.307, 3.309 (2014).

2. A bilateral lower extremity condition was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S..CA §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 C F R §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim numerous times for further development, most recently in May 2014, specifically for examination addendums.  Further addendum opinions were obtained in June and November 2014, and the claims were readjudicated in a December 2014 SSOC.  Thus, there is compliance with the Board's remand instructions, as to those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in April 2007, June 2012, November 2012, April 2013, April 2014, and February 2015, as well as the prior June 2012, October 2013, and May 2014 Board remands, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the April 2012 hearing, the undersigned identified the issues on appeal and queried the Veteran as to whether there were any relevant records which needed to be obtained.  Additionally, the undersigned specifically discussed the significance of medical nexus evidence in his case and the types of factors which the undersigned would consider in evaluating the evidence.  The Board thereby fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


Legal Criteria

The Veteran and his representative essentially contend that the Veteran has back and lower extremity disabilities related to service, specifically, related to an accident he reports happened in service when he was pinned by a truck, injuring his back and knee.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current back and knee disabilities, specifically, mild degenerative joint disease, are not related to service.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to service, establishes
that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current
disability, in service incurrence or aggravation of a disease or injury, and a nexus
between the claimed in service disease or injury and the present disease or injury.
38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of any arthritis of the back or lower extremities within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a spine or bilateral lower extremity disability, other than the bilateral lower peripheral neuropathy secondary to diabetes for which the Veteran is already service connected.  In this regard, while the Board does not dispute the fact that the Veteran may have received back and knee injuries in service, the preponderance of the evidence of record indicates that he currently has no residuals related to that in service incident.

Reviewing the Veteran's service treatment records, an August 1968 record shows complaints of a right ankle sprain which was treated with an ace bandage.  X-rays of the Veteran's right ankle at that time showed an old chip fracture of the lateral malleolus of the right ankle, without evidence of recent trauma.  No further evidence of treatment for this disability is noted.

The Veteran's January 1969 report of separation examination shows no complaints, of, or treatment for, any spine or lower extremity disability.  The Veteran did submit a picture of himself, purportedly in service, on crutches; in this undated picture, the Veteran has his weight on his right leg, with his left leg bent, but it is impossible to tell whether any portion of either leg, including knee or ankle, is wrapped or bandaged.

The first post service evidence showing any treatment for any of these claimed conditions are private treatment records dated from 2006 showing complaints of back pain and left leg sciatica.  Since that time, the Veteran was seen periodically with complaints of back and lower extremity pain.  The Veteran is currently service connected for peripheral neuropathy of the lower extremities.

In the Veteran's April 2012 hearing testimony, he indicated that he was in an accident in service in 1966, in which he was pinned by a truck in a cargo bay.  He sustained injuries to his back and knees at that time, and was on light duty, and crutches for about two weeks.  He reported no further injuries after that, and felt that it healed well in service, though he has had trouble with his back on and off since service.  He reported that he did not seek treatment for this disability post service until 2006.

The Veteran had a knee and lower legs VA examination in July 2012.  At that time, he was diagnosed with right sided chondromalacia of the patella.  The Veteran reported at that time that his right knee was injured in a traffic accident in service, and had been in continuous pain since that time.  Right knee examination showed pain and some limitation of motion.  X-rays of the Veteran's knee at that time showed mild degenerative joint disease.  The Veteran used a cane, however, the examiner indicated that this was due to peripheral neuropathy.  The examiner opined that the Veteran's current right knee condition was not related to service.  In support of that opinion, the examiner indicated that there were no reports of a right knee disability in service, or on the Veteran's separation examination.  The examiner said that, even considering there might have been a right knee injury in service, the current arthritis condition was not of a degree to suggest an altered disease process from a claimed in service injury.  The examiner stated that the Veteran's current right knee condition was most likely related to some other etiology outside of service such as occupational history.

The Veteran received a VA back examination in July 2012.  He reported sustaining an injury to his back in service, during a traffic accident.  Range of motion testing showed some loss of range of motion, as well as some pain on movement.  Pain was noted on palpation of the lumbosacral junction.  At that time, X-rays of the Veteran's spine showed levoscoliosis with multilevel degenerative disc disease, and facet joint arthritis, and stable mild anterior wedging of L1 which the radiologist  felt might be developmental, or due to remote injury.  After examination, the Veteran was diagnosed with scoliosis and facet joint arthritis.  The examiner indicated that it was less likely that the Veteran's back condition was related to service.  In support of this opinion, the examiner indicated that there were no reports in the Veteran's service treatment records, or on separation, of any back condition.  The Veteran indicated that the Veteran's current back condition was most likely related to some other etiology outside of service such as occupational history.

The Veteran received a VA examination in December 2013.  At that time, the Veteran was noted to carry a diagnosis of degenerative joint disease of the lumbar spine.  The Veteran reported that he injured his back in service when he was hit by a truck, at which time he said he received a back brace.  He reported no other intervention or evaluation of back pain until 2006 when he was diagnosed with degenerative joint/disc disease.  At present, he reported an intermittent sharp low back pain that comes and goes with certain movements, particularly twisting.  On examination, some loss of range of motion was noted, and there was tenderness to palpation of the left paraspinal muscles of the lumbosacral spine.  No radiculopathy was found on examination.  The Veteran's prior X-ray findings were noted.  After a review of the Veteran's claims file and thorough examination of the Veteran, the examiner indicated that, in his opinion, the Veteran's back disability was not related to service, because the Veteran's service treatment records were silent for any back injury or complaints, and there was no evidence of chronic, progressive complaints until 2006.  The examiner stated that he thought it was likely that the Veteran's bilateral lower extremity pain was from his peripheral neuropathy.

The Veteran had a VA examination for his lower extremities in January 2014.  At that time he was diagnosed with left hip degenerative joint disease.  Range of motion and other testing was conducted.  X-rays showed osteoarthritis of the hip.
The examiner indicated that, in his opinion, the Veteran's hip condition was not likely related to service, as the Veteran's records showed no complaint of, or treatment for, any lower extremity issue in service.  The examiner noted that the Veteran had no right hip diagnosis, and that mild degenerative joint disease of the left hip was age appropriate for his occupational history.  The Veteran also had a knee and lower leg examination at that time, and indicated that his knee was injured in service in about 1966 when he was hit by a vehicle.  He reported being on light duty for two weeks, and had no further treatment from that time until the present.  The Veteran reported now having pain particularly in his right knee, which would flare up once a month for a day or two, and cause him to somewhat limit his walking.  On examination, knee range of motion and stability testing were both normal.  X-rays taken at that time showed mild degenerative joint disease of both knees.  The examiner indicated that the Veteran's knee disabilities are less likely than not related to service.  In support of this opinion, the examiner noted that the Veteran has had no chronic progressive complaints of knee pain.  His mild degenerative joint disease of both knees is age appropriate with his occupational history.  The examiner noted that the Veteran's service records showed no evidence of an injury to the right knee, however, even if there were, the Veteran himself noted that he returned to regular duty after two weeks, and with no treatment since then, the examiner felt that there were no current residuals from that in service right knee injury.  The examiner also noted that the Veteran had some slight weakness in the left lower extremity, which was due to a remote CVA of the left side, not a joint issue.  The Veteran's ankles were also examined at that time, and found to be completely normal, and therefore the examiner also felt that the Veteran did not have any current ankle condition related to service.

In a June 2014 addendum opinion to a January 2014 VA examination report, the examiner stated that his opinion was unchanged.  Specifically, he indicated that the areas in which the Veteran has degenerative joint disease are at age appropriate levels,  considering his occupational history as a mechanic.  Further, he indicated that, even if the Veteran had an injury in service, he had no complaints until 2006 which indicated ongoing stress to that area.  If degenerative joint disease is from an injury, it will likely start to form approximately three to five years after the injury.

A further addendum from November 2014, to the Veteran's December 2013 VA examination report, stated that the examiner wanted to make it clear that his opinion had not changed.  He stated that there was no documentation to support a service related injury.  The examiner again stated that, if a person has a traumatic injury, degenerative joint disease related to that injury will likely start to progress within 3-5 years of that injury.  The Veteran's complaint of an injury occurred in the 1960s, which he was unable to provide any documentation to support, and he did not have any documented complaints of back pain, or seek any treatment for back pain, until 2006.  His occupation also increases the risk of degenerative joint disease.

Thus, while the Board does not dispute that the Veteran may have had the accident he reported, injuring his back and knee in service, the great weight of the medical evidence of record indicates that the Veteran currently does not have any back or lower extremity disability due to service.  All of the medical etiology evidence of record indicates that, even if he had injured his back and knee in service to the point that it would cause arthritis at present, that arthritis would be more severe than the mild degenerative joint disease currently shown, which findings were found to be more consistent with age and the Veteran's occupation.  There are also no residuals noted from the Veteran's in service ankle strain.  As such, the Board finds the preponderance of the evidence of record to be against these claims.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a spine disability, claimed as arthritis, is denied.
 
Entitlement to service connection for a bilateral lower extremity disability,
claimed as arthritis, is denied.


REMAND

In a December 2013 rating decision, the Veteran was granted service connection for Diabetes Mellitus, his evaluation was continued at 60 percent for coronary artery disease, and entitlement to a TDIU evaluation was denied.  In a statement received at the RO in January 2014, the Veteran disagreed with all these decisions.  However, the Board has reviewed the Veteran's claims file, and finds that the RO has not issued a Statement of the Case on these matters.  Therefore, under the circumstances, the Board must remand these issues to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case to the Veteran as to the matters of an increased initial evaluation for diabetes, entitlement to an increased rating for coronary artery disease, and entitlement to a total disability rating based on individual unemployability.  If, and only if, the Veteran perfects a timely appeal by filing a VA Form 9 should these matters be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


